Case 2:20-cr-00021-BWC Document 44 Filed 07/31/20 Page 1 of 4




                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                                By CAsbell at 3:58 pm, Jul 31, 2020
Case 2:20-cr-00021-BWC Document 44 Filed 07/31/20 Page 2 of 4
Case 2:20-cr-00021-BWC Document 44 Filed 07/31/20 Page 3 of 4
Case 2:20-cr-00021-BWC Document 44 Filed 07/31/20 Page 4 of 4
